PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: In October 2012, Respondent was charged with criminal confinement as a Class D felony and domestic battery as a Class A misdemeanor. In June 2014, Respondent pled guilty to domestic battery and the State dismissed the criminal confinement charge. Respondent received a suspended sentence with probation that included drug and alcohol monitoring. ■
The parties cite no facts in aggravation. Facts cited in mitigation include the following: (1) Respondent’s lack of prior discipline; (2) Respondent promptly reported his conviction and cooperated with the Commission; (3) Respondent voluntarily enrolled in JLAP and has been successfully discharged; (4) Respondent continues to receive and respond well to counseling that includes components of domestic violence therapy; and (5) Respondent is remorseful for his actions.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b) by committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer.
Discipline: The parties propose the appropriate discipline is a public reprimand. This discipline is within the range imposed in other cases involving similar misconduct. See Matter of Scott, 989' N.E.2d 1249 (Ind.2013). The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent’s misconduct.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.